             Case 2:19-cv-01771-JFW-FFM Document 43 Filed 06/27/19 Page 1 of 11 Page ID #:282




         1 Christopher P. Wend, SBN 192948- cwend@ljdfa.com
         2 Victoria L. Gunther, SBN 143907- vgunther@ljdfa.com
           LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES
         3 865 South Figueroa Street, 32nd Floor
           Los Angeles, California 90017-5431
         4 Telephone (213) 426-3600 • Facsimile (213) 426-3650
         5 Attorneys for Defendant, MICHAEL SOFFER, M.D. (erroneously sued and served
         6 herein as MICHAEL SOFFER)
         7
         8                                UNITED STATES DISTRICT COURT
 en      9
 UJ
 2
                                         CENTRAL DISTRICT OF CALIFORNIA
 <(
 ciS
 0:::
        lO
 UJ
 _J
 en
 UJ     l1     CARL DAVID MENDLOW,                       Civil No.: LACV1901771-JFW-FFMx
 u..
 en-
 ~      l2                  Plaintiff,                   Assigned to: Hon. John F. Walter
 J:
 Q)
                                                         Courtroom 7A
 0
 z      l3
 0
                     vs.
 en                                                      DEFENDANT MICHAEL SOFFER,
 z
 J:
        l4
 0-,           KEITH KLEIN, KIRAN                        M.D.'S NOTICE OF MOTION AND
 Lli    l5     GOLLAPUDI, HEALTH NET MEDI-               MOTION TO DISMISS PURSUANT TO
 ~
 UJ            CAL, CEDAR SINAI, PEGGY                   RULE 12(b)(6); MEMORANDUM OF
 _J
 _J     l6     MILES , JOSEPH THUM, OLYMPIA              POINTS AND AUTHORITIES;
 0
 u..
 ::5    l7     MEDICAL CENTER, BABAK                     DECLARATION OF VICTORIA L.
               BAMSHAD, MARIO ROSENBERG,                 GUNTHER, ESQ. IN SUPPORT
        l8     MICHAEL SOFFER, MEDICAL
               PROVIDERS IN BEVERLY HILLS,               DATE: July 29, 2019
        l9     LONG BEACH AND SOUTHERN                   TIME: 1:30 p.m.
        20     CALIFORNIA REGION, COVERED                LOCATION: Courtroom 7A
               CALIFORNIA,
        21                                               TRIAL DATE: None Set
                            Defendant.                   ACTION FILED: 3/11/19
        22
        23
               TO PLAINTIFF IN PROSE:
        24
                     PLEASE TAKE NOTICE and notice is hereby given that on July 29, 2019 at 1:30
        25
               p.m., or as soon thereafter as the matter may be heard before the Hon. John F. Walter in
        26
               Courtroom 7A of the above-entitled court, located at 350 W. 1st Street, Los Angeles,
        27
               California 90012, Defendant, MICHAEL SOFFER, M.D., will and hereby does move the
        28
lltjdtataapp1 1                                      - 1-                      LACV1901771-JFW-FFMx
ocuments\903 - --      -   - -- - - - --         - - --      - - - - - - - - --         -   - -  --f
.40B641ooo3-                  DEFENDANT MICHAEL SOFFER, M.D.'S NOTICE OF MOTION AND
~~~~~~-~ b
        2 6
                                 MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(b)(6)
                   Case 2:19-cv-01771-JFW-FFM Document 43 Filed 06/27/19 Page 2 of 11 Page ID #:283




                   1 Court to dismiss the following causes of action in the First Amended Complaint against
                   2 him, pursuant to Federal Rules of Civil Procedure, Rule 12(b)(6), on the following
                   3   grounds:
                   4         1.     The First Amended Complaint fails to state a claim upon which relief can be
                   5 granted for violation of 15 USC § 1.
                   6         2.     The First Amended Complaint fails to state a claim upon which relief can be
                   7 granted for violation of 15 USC § 2.
                   8         3. The First Amended Complaint fails to state a claim upon which relief can be
  (/)
  lJ.J             9   granted for civil conspiracy.
  ::2
  <(
  oil
  0::
              lO             Efforts to meet and confer with Plaintiff prior to filing this motion are discussed in
  lJ.J
  ....J
  (/)
  lJ.J        l1       the Declaration submitted herewith.
  LL
  ui
  ~           l2             This motion is based on this notice, the attached memorandum of points and
  I
   Q)
  0
  z-          l3       authorities, the documents, records and pleadings on file herein, and upon such further
  0
  (/)
  z
  I
              l4       oral and documentary evidence as may be admitted at the hearing of this motion.
  0
  -,
  L.Li        l5
 I=lJ.J                Dated: June 27, 2019              LA FOLLETTE, JOHNSON, DeHAAS, FESLER &
  ....J
  ....J       l6
  0
  LL
                                                         AMES
 ::i          l7
              l8
              l9
                                                       By:c~~~
                                                         VICTORIA L. GUNTHER
            20                                           Attorneys for Defendant, MICHAEL SOFFER,
                                                         M.D. (erroneously sued and served herein as
            21                                           MICHAEL SOFFER)
            22
            23
            24
            25
            26
            27
            28
\\ljdfalaapp 1\
ocuments\903
                                                               -2-                     LACV1901771-JFW-FFMx
.40864\0003-                          DEFENDANT MICHAEL SOFFER, M.D.'S NOTICE OF MOTION AND
vlg-pld-12b6
mf"'til"''n tf"'                         MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(b)(6)
                Case 2:19-cv-01771-JFW-FFM Document 43 Filed 06/27/19 Page 3 of 11 Page ID #:284




                1                     MEMORANDUM OF POINTS AND AUTHORITIES
                2   I.     INTRODUCTION
                3          Plaintiff CARL DAVID MENDLOW ("Plaintiff') filed his original Complaint o
                4   March 11, 2019, and he filed an Amended Complaint on June 7, 2019. Plaintiff represent
                5   himself in this action. The Defendants in this case are various health care providers,
                6   including Defendant MICHAEL SOFFER, M.D. ("Defendant" or "DR. SOFFER."
                7   Plaintiffs very lengthy Amended Complaint contains numerous facts, allegations, an
                8   theories of liability against these medical providers. Plaintiff is essentially alleging tha
 (/)
 lJ.J           9   Defendants somehow (it is unclear how) engaged in some sort of conspiracy to charge hi
 2
 <{
 ~
 a::
           lO       higher prices than he could afford as a Medi-Cal recipient and denied him access to car
 lJ.J
 _J
 (/)
 lJ.J      l1       by a "healthcare supplier boycott." There are no specific allegations against DR. SOFFER,
 LL..
 CJi
 ~         l2       and his name is only mentioned in the caption.
 I
  Ill
 0
 z         l3              Plaintiffs Amended Complaint appears to set forth four causes of action as follows:
 0
 (/)
 z
 I
           l4       (1) Violation of 15 USC Sec 1; (2) Violation of 15 USC Sec 2; (3) Medical Malpractice;
 ...,
 0
 UJ-       l5       and (4) Civil Conspiracy. at pages 23-26. (Amended Complaint, pp 23-26.) DR. SOFFE
 ~
 lJ.J
 _J
 _J        l6       asks that the court dismiss the first, second and fourth of these causes of action withou
 0
 LL..

 :5        l7       leave to amend.
           l8       II.    APPLICABLE PLEADING STANDARD
           l9              Rule 8(a)(2) ofthe Federal Rules of Civil Procedure requires only "a short and
          20        plain statement of the claim showing that the pleader is entitled to relief." The Defendant
          21        must be given "fair notice of what the claim is and the grounds upon which it rests."
          22        (Bell Atlantic Corp. v. Twombly (2007) 550 U.S. 544, 555.) As the Court explained in
          23        Twombly, "Rule 8(a)(2) still requires a 'showing,' rather than a blanket assertion, of
          24        entitlement to relief." (!d., at 555, fn. 3.) That showing must consist of more than
          25        "naked assertion[s] devoid of further factual enhancement." (Ashcroft v. Iqbal (2009)
          26        556   u.s. 662, 678.)
          27                Discussing this pleading standard, the Court in Ashcroft addressed its holding in
          28        Bell Atlantic Corp. v. Twombly, supra, and stated that Rule 8(a)(2) calls for "sufficient
llljdfalaapp1\
ocuments\903
                                                             -3-                     LACV1901771-JFW-FFMx
.40864\0003-                        DEFENDANT MICHAEL SOFFER, M.D.'S NOTICE OF MOTION AND
vlg-pld-12b6
ml"\tinn tf'\                          MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(b)(6)
              Case 2:19-cv-01771-JFW-FFM Document 43 Filed 06/27/19 Page 4 of 11 Page ID #:285




          1 factual matter, accepted as true, to 'state a claim to relief that is plausible on its face'
          2       (citation omitted). A claim has facial plausibility when the pleaded factual content allow
          3 the court to draw the reasonable inference that the defendant is liable for the misconduct
          4       alleged. (Citation omitted.)" (Ashcroft, supra, at 663.)
          5             Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, a claim may be
          6       dismissed because of the plaintiffs "failure to state a claim upon which relief can be
          7       granted." A dismissal under Rule 12(b)( 6) may be based on the lack of a cognizable
          8 legal theory or on the absence of sufficient facts alleged under a cognizable legal theory.
 ~        9       (Caltex Plastics, Inc. v. Lockheed Martin Corp. (9th Cir. 2016) 824 F.3d 1156, 1159;
 2
 <(
 ~       lO       Johnson v. Riverside Healthcare Sys., LP (9th Cir. 2008) 534 F.3d 1116, 1121; Navarro v.
 w
 ~       l1       Block(9th Cir. 2001) 250 F.3d 729, 732.)
 u..

 ~       l2              A motion to dismiss pursuant to Rule 12(b)( 6) should be granted if the complaint
 :r:Q)
 ~       l3       does not allege fact sufficient to "raise a right to relief above a speculative level ... "
 0
 ~       l4       (Twombly, supra, 550 U.S. at 555.) This requires more than "[t]hreadbare recitals of
 0
 ;:J l5 elements of a cause of action, supported by mere conclusory statements ... " (Iqbal,
 ~
 j       l6       supra, 556 U.S. at 678.)
 0
 u..
 ::S     l7             Moreover, legal conclusions need not be taken as true merely because they are cast
         l8       in the form of factual allegations. (Roberts v. Carrothers (9th Cir. 1987) 812 F.2d 1173,
         l9       1177; W Min. Council v. Watt (9th Cir. 1981) 643 F.2d 618, 624.) The factual allegations
         20       that are taken as true must plausibly suggest an entitlement to relief, such that it is not
         21       unfair to require the opposing party to be subjected to the expense of discovery and
         22       continued litigation. (Starr v. Baca (9th Cir. 2011) 652 F.3d 1202, 1216.)
         23              And, if "any amendment would be futile, there is no need to prolong the litigation
         24       by permitting .. . amendment. ' (Lipton v. Pathogenesis Corp. (9th Cir. 2002) 284 F.3d
         25       1027, 1039; Gompper v. VISX, Inc. (9th Cir. 2002) 298 F.3d 893 , 898.).)
         26             Ill
         27             Ill
         28             Ill
l\ljdfalaapp1 1
ocuments\903      ---------=~=::-::~~---,------__:__
                                                           -4- _ _ __ _ __ -----=:::...::..::::....:.._:_~_:_:_::_~....:..:......:~~
                                                                                   LACV1901771-JFW-FFMx
.40B64\ooo3-                      DEFENDANT MICHAEL SOFFER, M.D.'S NOTICE OF MOTION AND
~~~p~~-~b
            6
                                     MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(b)(6)
             Case 2:19-cv-01771-JFW-FFM Document 43 Filed 06/27/19 Page 5 of 11 Page ID #:286




         1 III.        THE PLEADING FAILS TO STATE FACTS ON THE PART OF DR.
         2             SOFFER GIVING RISE TO CAUSES OF ACTION FOR VIOLATION OF
         3             15 USC SECTION 1 AND 15 USC SECTION 2
         4             The Plaintiff alleges Violations of 15 USC Sections 1 and 2 in his Amended
         5 Complaint at pp. 23-4. These statutes are part of the Sherman Act, 15 USC Sections 1-7.
         6 These statutes, by their terms, prohibit restraint of trade and monopolies "among the
         7       several States, or with foreign nations." In other words, the Sherman Act is limited to
         8       interstate commerce or trade with foreign nations.
(/)
LlJ      9             15 USC Section 1 provides: "Every contract, combination in the form oftrust or
2
<t:
o6
0:::
        lO       otherwise, or conspiracy, in restraint of trade or commerce among the several States, or
LlJ
...J
(/)
LlJ     l1       with foreign nations, is declared to be illegal. Every person who shall make any contract
Ll...
CJ)
:i:I    l2       or engage in any combination or conspiracy hereby declared to be illegal shall be deemed
 Ql
0
z"
        l3       guilty of a felony, and, on conviction thereof, shall be punished by fine not exceeding
0
(/)
z
I
        l4       $100,000,000 if a corporation, or, if any other person, $1,000,000, or by imprisonment
0
....,
w·      l5       not exceeding 10 years, or by both said punishments, in the discretion of the court."
~
LlJ
...J
...J    l6             15 USC Section 2 provides: "Every person who shall monopolize, or attempt to
0
Ll...

::s     l7       monopolize, or combine or conspire with any other person or persons, to monopolize any
        l8       part of the trade or commerce among the several States, or with foreign nations, shall be
        l9       deemed guilty of a felony, and, on conviction thereof, shall be punished by fine not
        20       exceeding $100,000,000 if a corporation, or, if any other person, $1,000,000, or by
        21       imprisonment not exceeding 10 years, or by both said punishments, in the discretion of
        22       the court."
        23             A violation of 15 USC Section 1 requires a showing that the alleged conspirators
        24       "had a conscious commitment to a common scheme designed to achieve an unlawful
        25       objective." (Monsanto Co. v. Spray-Rite Serv. Corp. (1984) 465 U.S. 752, 764. Section
        26       1 of the Sherman Act applies only to "concerted" activity, as opposed to the unilateral
        27       actions of a single firm. An unlawful agreement under Section 1 must be a contract,
        28       combination, or a conspiracy involving separate actors.
llljdtalaapp11                                         -5-                LACV1901771-JFW-FFMx
o c u m e n t s \ 9 0 3 - - - - - - - - - - - - - - -- - - -- - - - - - - - - - - - - - - - t
.408641ooo3-         DEFENDANT MICHAEL SOFFER, M.D.'S NOTICE OF MOTION AND
~~:~;~-~b
             6
                                   MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(b)(6)
               Case 2:19-cv-01771-JFW-FFM Document 43 Filed 06/27/19 Page 6 of 11 Page ID #:287




               1         15 USC Section 2 makes it illegal to acquire or maintain monopoly power through
               2   improper means. The long-standing requirement to prove monopolization is both "(1) the
               3 possession of monopoly power in the relevant market and (2) the willful acquisition or
               4 maintenance of that power as distinguished from growth or development as a
               5   consequence of a superior product, business acumen, or historic accident." (United States
               6   v. Grinnell Corp. (1996) 384 U.S. 563, 570-71 (1966). The offense of monopolization
               7 requires "the possession of monopoly power in the relevant market." (Verizon
               8   Communications Inc. v. Law Offices of Curtis V. Trinka, LLP (2004) 540 U.S. 398, 407.)
 (/)
 w             9         Nothing is alleged in Plaintiffs Amended Complaint whereby DR. SOFFER
 2
 <(
 ~
 0:::
          lO       attempted to restrain trade or create a monopoly among the States or with foreign nations,
 w
 --'
 (/)
 w        l1       or in any way implicates DR. SOFFER in conduct in violation of 15 USC Sections 1 and
 Ll...
 CJ)
 ~        l2       2. Furthermore, based on the pleadings, there is no viable way by which the Plaintiff can
 I
  Q)
 0
 z-       l3       amend to successfully set forth these causes of action against DR. SOFFER, and
 0
 (/)
 z
 I
          l4       therefore, this Motion should be granted without leave to amend.
 0
 -,
 ui       l5       IV.   THE PLEADING FAILS TO STATE A CLAIM FOR CIVIL CONSPIRACY
 ~
 w
 --'
 --'      l6             AGAINST DR. SOFFER
 0
 Ll...

 ::s      l7             The Plaintiff alleges a state law cause of action for "civil conspiracy" at pages 25-
          l8       26 of the Amended Complaint. There are absolutely no facts set forth against DR.
          l9       SOFFER therein.
         20              "Conspiracy is not a cause of action, but a legal doctrine that imposes liability on
         21        persons who, although not actually committing a tort themselves, share with the
         22        immediate tortfeasors a common plan or design in its perpetration. By participation in a
         23        civil conspiracy, a coconspirator effectively adopts as his or her own the torts of other
         24        coconspirators within the ambit of the conspiracy. In this way, a coconspirator incurs
         25        tort liability co-equal with the immediate tortfeasors." (Applied Equipment Corp. v.
         26        Litton Saudi Arabia Ltd. (1994) 7 Cal.4th 503, 510-511.) Thus, there does not exist an
         27        independent tort of "conspiracy."
         28        II
\lljdfalaapp1 I
ocuments\903
                                                           - 6-                    LACV1901771-JFW-FFMx
.40864\0003-                      DEFENDANT MICHAEL SOFFER, M.D.'S NOTICE OF MOTION AND
vlg-pld-12b6
mf"'tirmtf"'                         MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(b)(6)
               Case 2:19-cv-01771-JFW-FFM Document 43 Filed 06/27/19 Page 7 of 11 Page ID #:288




           1                   Furthermore, no facts are alleged showing that DR. SOFFER engaged in a
           2       conspiracy to commit any tort. In order to establish civil conspiracy, plaintiffs "must
           3       show that each member of the conspiracy acted in concert and came to a mutual
           4       understanding to accomplish a common and unlawful plan, and that one or more of them
           5       committed an overt act to further it. It is not enough that the conspiring officers knew of
           6 an intended wrongful act, they had to agree-expressly or tacitly-to achieve it. Unless
           7 there is such a meeting of the minds, 'the independent acts of two or more wrongdoers
           8 do not amount to a conspiracy."' (Choate v. County of Orange (2000) 86 Cal. App.4th
 en        9       312, 333 (internal citations omitted).
 UJ
 2
 <(
 oil
 0:::
          to                    "Liability as a co-conspirator depends upon projected joint action. 'The mere
 UJ
 ...I
 en
 UJ       l1       knowledge, acquiescence, or approval of the act, without cooperation or agreement to
 lL
 en-
 ~        l2       cooperate is not enough .... ' But once the plan for joint action is shown, 'a defendant
 I
     Q)
 0
 z        l3       may be held liable who in fact committed no overt act and gained no benefit therefrom."'
 0
 en
 z
 I
          l4       (Wetherton v. Growers Farm Labor Assn. (1969) 275 Cal. App.2d 168, 176 (internal
 0....,
 uj       l5       citations omitted).
 ~
 UJ
 ...I
 ...I     l6                    "[A]ctual knowledge of the planned tort, without more, is insufficient to serve as
 0
 lL

 ::i      l7       the basis for a conspiracy claim. Knowledge of the planned tort must be combined with
          l8       intent to aid in its commission. 'The sine qua non of a conspiratorial agreement is the
          l9       knowledge on the part ofthe alleged conspirators of its unlawful objective and their
          20       intent to aid in achieving that objective."' (Kidron v. Movie Acquisition Corp. (1995) 40
          21       Cal. App.4th 1571, 1583 (internal citations omitted).
          22                    No allegations of a conspiracy to commit a tort on the part of DR. ROSENBERG
          23       are alleged, and the Court should dismiss this cause of action.
          24       V.           CONCLUSION
          25                    Based on the foregoing, Defendant DR. SOFFER respectfully requests that the
          26       Court grant this motion and dismiss the first, second and fourth causes of action in
          27       Plaintiffs Amended Complaint as to this Defendant without leave to amend.
          28       //
llljdtalaapp11                                                             7-                     LACV1901771-JFW-FFMx
                                                                                                           -
ocuments\903 - - - - - - - - - - - - - - - - - - - - ' - - - - - - - - - - - = ' - " - = - - - ' - - - - = - - = - = - - = - - ' - - ' - " - - - ' - " - - ' - ' - - - ' : : . . . . : : . . . . : : . - = = - t
.40864\ooo3-                                      DEFENDANT MICHAEL SOFFER, M.D.'S NOTICE OF MOTION AND
~~~~~~-~b
               6
                                                    MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(b)(6)
              Case 2:19-cv-01771-JFW-FFM Document 43 Filed 06/27/19 Page 8 of 11 Page ID #:289



                  Dated: June 27, 2019         LA FOLLETTE, JOHNSON, DeHAAS, FESLER &
             1
                                               AMES
             2
             3                             By:~~
                                            CHRI TOPHER . WEND
             4                                 VICTORIA L. GUNTHER
             5                                 Attorneys for Defendant, MICHAEL SOFFER,
                                               M.D. (erroneously sued and served herein as
             6                                 MICHAEL SOFFER)
             7
             8
 (/)
 UJ          9
 :2
 <(
 o6
 0::
         lO
 UJ
 ...J
 (/)
 UJ      l1
 u.
 (/)-


 ~       l2
 I
  Q)
 0
 z-      l3
 0
 (/)
 z
 I
         l4
 0
 ....,
 ui      l5
 I=UJ
 ...J
 ...J    l6
 0
 u.
 :5      l7
         l8
         l9
         20
         21
         22
         23
         24
         25
         26
         27
         28
llljdfalaapp1 I
ocuments\903
                                                       -8-                     LACV1901771-JFW-FFMx
.40864\0003-                  DEFENDANT MICHAEL SOFFER, M.D.'S NOTICE OF MOTION AND
vlg-pld-12b6
rnntinn tn                       MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(b)(6)
               Case 2:19-cv-01771-JFW-FFM Document 43 Filed 06/27/19 Page 9 of 11 Page ID #:290




               1                  DECLARATION OF VICTORIA L. GUNTHER, ESQ.

               2         I, Victoria L. Gunther, Esq., declare as follows:
               3
                         1.     I am an attorney duly licensed to practice before all the courts of the State of
               4
               5   California, as well as being admitted to the United States District Court, Central District

               6   of California, and am an attorney with the firm of La Follette, Johnson, De Haas, Fesler
               7
                   & Ames, a professional corporation, attorneys of record for Defendant MICHAEL
               8
 (/)
               9   SOFFER, M.D.
 LJ.J
 :2
 <(
 o6
 0:::
          lO             2.     The following facts are within my personal knowledge, and if called as a
 LJ.J
 ....1
 (/)
 LJ.J     l1
 LL.
 cri
                   witness, I could and would competently testify thereto.
 ~        l2
 I
  Q)
 0
          l3             3.     On June 26, 2019, I had a lengthy telephone conversation with Plaintiff in
 z"
 0
 (/)
 z
 I
          l4       pro se, CARL DAVID MENDLOW, in order to satisfy the meet and confer requirement.
 0-,
 u.j      l5
 ~
 LJ.J
                   We discussed the grounds for DR. SOFFER's F.R.C.P Rule 12(b)(6) Motion to Dismiss,
 ....1
 ....1    l6
 0
 LL.

 ::5      l7       and Motion to Strike Punitive Damages pursuant to F.R.C.P. Rule 12(f). Although
          l8       Plaintiff said he would consider filing an amended complaint, he needed to do some
          l9
                   additional research. Thus, DR. SOFFER had to proceed to file this Motion to Dismiss as
         20
         21        well as his Motion to Strike, and the Court's ruling is needed.
         22              I declare under penalty of perjury under the laws of the State of California that the
         23
                   foregoing is true and correct.
         24
         25              Executed this/]f::!. day of June, 2019 at Los Angeles, California.
         26
         27
                                                                  ;{~li.~
                                                                 Victoria L. Gunther, Esq., Declarant
         28
llljdfalaapp1\
ocuments\903
                                                           -9-                     LACV1901771-JFW-FFMx
.40864\0003-                      DEFENDANT MICHAEL SOFFER, M.D.'S NOTICE OF MOTION AND
vlg-pld-12b6
mf"'til"\ntn                         MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(b)(6)
          Case 2:19-cv-01771-JFW-FFM Document 43 Filed 06/27/19 Page 10 of 11 Page ID #:291



                                          CERTIFICATE OF SERVICE
          1
          2   STATE OF CALIFORNIA   ]
                                    ]               ss.
          3   COUNTY OF LOS ANGELES ]
          4        I, the undersigned, certify and declare that I am over the age of 18 years, employed
          5 in the County   of Los Angeles, State of California, and not a party to the above-entitled
            cause. On June 27,2019, I served a true copy of DEFENDANT MICHAEL SOFFER,
          6 M.D.'S    NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
            RULE 12(b)(6); MEMORANDUM OF POINTS AND AUTHORITIES;
          7 DECLARATION OF VICTORIA L. GUNTHER, ESQ. IN SUPPORT on the
            interested parties in Re Carl David Mendlow v. Keith Klein, et al., Court Case No.
          8 LACV1901771, Our Matter No. 903.40864 CPW, by personally delivering it to the
(/)
u.J       9 person (s) indicated below in the manner as provided in FRCivP 5(b); by depositing it in
2
<{
            the United States Mail in a sealed envelope with the postage thereon fully prepaid to the
oi:S
0:::
         lO following:
u.J
...J
(/)
u.J      l1                             SEE ATTACHED MAILING LIST
LL
Cli
~        l2
I
    Q)
                   Place of Mailing: LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES, 865
0
         l3        South Figueroa Street, 32nd Floor, Los Angeles, California 90017-5431
z
0                  Executed on June 27, 2019, at Los Angeles, California
(/)
z
I
         l4
0--,
                   Please check one of these boxes if service is made by mail:
w·       l5
~
u.J
...J
...J     l6        __ I hereby certify that I am a member of the Bar of the United States District
0
LL                 Court, Central District of California.
:5       l7
                    XX I hereby certify that I am employed in the office of a member of the Bar of
         l8        this Court at whose direction the  · was made.
         l9
                      XX I hereby certify under the   ~--'"'HUII•Y
         20         correct.
         21
         22
         23
         24
         25
         26
         27
         28
                                                      - 10-                      LACV1901771-JFW-FFMx
                                              CERTIFICATE OF SERVICE
          Case 2:19-cv-01771-JFW-FFM Document 43 Filed 06/27/19 Page 11 of 11 Page ID #:292



                                 Carl David Mendlow v. Keith Klein, et al.
          1                           Our File No.: 903.40864 CPW
          2                             Case No.: LACV1901771

          3 Carl David Mendlow
            4221 Lime Avenue
          4 Long Beach, CA 90211
          5 Phone:(949)375-9707
            Plaintiff In Pro Per
          6 Email: Carlmendlow@gmail.com
          7 Kathryn S.M. Mosely, Esq.
            Lee M. Moulin, Esq.
          8 LEIBL, MIRETSKY & MOSELY, LLP
(/)
LJ.J      9 5014 Chesebro Rd.
2
<t:
            Agoura Hills, CA 91301
o6
0:::
         lO Phone: (818) 380-0123
LJ.J
__J         Fax: (818) 380-0124
(/)
LJ.J     l1 Email: kmosely@jmll.com
u..
eli
~        l2 lmoulin@jmll.com
I
 <ll
            Attorneys for Defendants, CEDARS-SINAI MEDICAL CENTER, erroneously
0
z0       l3 sued as CEDAR SINAI, PEGGY MILES, M.D., KIRAN GOLLAPUDI, M.D. and
(/)
            DENNIS JOSEPH THUM, M.D., erroneously sued as JOSEPH THUM, M.D.
z
I
         l4
0....,
            Joseph M. Radochonski, Esq .
u..i     l5 REBACK, McANDREWS & Blessey, LLP
I=LJ.J
__J
__J      l6 1230 Rosecrans Avenue, Suite 450
0
u..         Manhattan Beach, CA 90266
::s      l7 Phone: (31 0) 297-9900
            Fax: (31 0) 297-9800
         l8 Email: jradochonski@rmblawyer.com
         l9 Attorneys for Defendant, KEITH KLEIN, M.D.
         20   Louis H. DeHaas, Esq.
              Mark B. Guterman, Esq.
         21   LA FOLLETTE, JOHNSON, DEHAAS, FESLER & AMES
              861 S. Figueroa St., 32nd Floor
         22
              Los Angeles, CA 90017
         23   Phone: (213) 426-3600
              Fax: (213) 426-3650
         24   Email: ldehaas@ljdfa.com
              mguterman@ljdfa.com
         25   Attorneys for Defendant, MARIO ROSENBERG, M.D.
         26
         27
         28
                                                  - 11 -                     LACV1901771-JFW-FFMx
                                          CERTIFICATE OF SERVICE
